Citation Nr: 0211197	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for left thumb (major) 
fracture residuals, currently rated 10 percent disabling.

[The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and for nose fracture 
residuals will be addressed in a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1965 to January 1969.  This case comes before the Board of 
Veterans' Appeals (Board) from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  The veteran's claim 
is currently under the jurisdiction of the RO in Oakland, 
California.

The Board is undertaking additional development on the issues 
of entitlement to service connection for PTSD and for nose 
fracture residuals.  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.  

It is also noted that as part of the VA Form 646, Statement 
of Accredited Representation in Appealed Case, submitted to 
VA in January 2002, the veteran's accredited representative 
raised the issue of entitlement to service connection for 
post-operative bilateral cataracts due to exposure to 
ionizing radiation.  As this issue has not been developed for 
appellate consideration, it is referred to the RO for all 
action as appropriate.


FINDINGS OF FACT

1.  The veteran's left thumb fracture residuals are 
manifested by complaints of pain and impaired use of the left 
thumb; but there are medical examination findings of no 
deformity, and he has the ability to touch the palmar crease 
with the thumb.  

2.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his left thumb 
disability.

CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left thumb (major) 
fracture residuals is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, and 4.71a, Diagnostic Code 5224 (2002).  

2.  Application of the extraschedular provisions for the 
veteran's left thumb disability is not warranted in this 
case.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001)).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Regulations implementing the VCAA have 
now been published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

Here, however, all pertinent mandates of the VCAA and 
implementing regulations have been satisfied.  Well-
groundedness is not an issue.  The veteran was notified in 
May 1999 of the May 1999 rating decision.  The statement of 
the case (SOC) mailed to the veteran in July 1999 informed 
him of the reasons for the noncompensable rating assigned.  A 
supplemental statement of the case (SSOC) in April 2000 
informed him regarding the increase from noncompensable to 10 
percent.  Additionally, in January 2002, he was informed as 
part of a SSOC of pertinent provisions of the VCAA.  The RO 
has completely developed the record, obtaining treatment 
records and arranging for VA examination.  The veteran has 
not indicated that there are any pertinent medical records 
which have not been obtained by VA.  No further assistance to 
the veteran in the development of his claim is warranted.

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, recognition 
must also be accorded limitation of motion due to pain, 
weakened movement, excess fatigability, or incoordination 
(i.e. functional impairment).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Impairment of the thumb is evaluated by application of the 
criteria set forth in VA's Rating Schedule.  Under applicable 
schedular criteria, a 10 percent evaluation is warranted if 
there is favorable ankylosis of the thumb; a 20 percent 
rating, the next higher evaluation, is warranted if there is 
unfavorable ankylosis.  See Diagnostic Code 5224.  

In relation to ankylosis, 38 C.F.R. § 4.71a, Note 3, under 
"Multiple Fingers," states that with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters.) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis.  Although the United States Court of 
Appeals for Veterans Claims (Court) has observed in Shipwash 
v. Brown, 8 Vet. App. 218 (1995) that the portion of the 
rating schedule pertaining to finger disabilities is unclear, 
the Board is of the opinion, as will be discussed below, that 
the veteran's left thumb is not reasonably shown to be 
unfavorably ankylosed. 

Factual Background

The veteran's service medical records reveal that he was 
treated in 1967 for a left hand-related injury.  

On VA examination in June 1998 the veteran indicated that he 
fractured his left hand in April 1967, including a fracture 
of the thumb metacarpal in the midshaft.  He complained of a 
29-year history of loss of grip and pain if his hand is 
struck.  Examination revealed that the veteran resisted firm 
palpation of the tissues of his left hand and had some 
irregularity in fist making.  Pain was noted on motion 
testing.  The veteran was reported to be able to make a grip, 
however his performance was noted to be weak and poor.  X-
rays revealed a healed fracture of the thumb metacarpal with 
some loss of length and some increase in curvature with the 
arc of the curve being on the volar aspect of the thumb.  The 
diagnoses were remote fractures, left hand; and fibrotic 
changes, left hand, etiology undetermined.  The examiner also 
mentioned that he was unable to give an accurate estimate as 
to the degree of functional loss the veteran was experiencing 
due to residuals of his hand injury.  

An August 1998 Arkansas Department of Corrections (DOC) 
medical treatment record shows that the veteran complained of 
poor left hand gripping action.  He was able to wave his 
index and middle fingers well.  A September 1998 DOC 
treatment record shows that he complained of left hand pain 
as well as problems associated with gripping; arthritis of 
the left metacarpophalangeal joint was diagnosed.  A DOC 
treatment record dated in January 1999 shows that the veteran 
complained of chronic left hand pain; left hand arthritis was 
diagnosed.

On VA examination conducted in April 1999 the veteran 
indicated that he occasionally noticed a little pain in his 
left arm, but otherwise had no complaints.  The veteran also 
added that he had not had thumb surgery.  Examination 
revealed no deformity.  The examiner also mentioned that the 
veteran could touch the palmar crease with his thumb and that 
his grip was excellent.  The diagnosis was residuals of 
fracture of the left thumb.  An X-ray taken in conjunction 
with the examination of the left thumb showed normal 
findings.  

A lay statement, received by VA in October 1999 from a DOC 
guard who indicated that he had escorted the veteran to the 
above-mentioned April 1999 VA examination, indicates that the 
guard asserted that he did not witness the examining 
physician test the veteran's left hand grip for strength in 
the course of the examination.

As part of a letter submitted from the veteran, also in 
October 1999, the veteran also reported that the examining 
physician as part of the [April 1999] examination neither 
touched his hand nor tested his hand strength as was 
reported.  The veteran submitted a September 1999 DOC 
treatment record which reveals that he complained of left 
hand stiffness and pain.  The treatment record notes that the 
veteran exhibited poor left hand gripping ability with marked 
decreased opposition of the thumb.  The examiner also noted 
decreased functionality of the veteran's left hand together 
with the presence of osteoarthritis.

Analysis

Based upon the available evidence, the Board finds that the 
veteran's service-connected left thumb disability is not 
shown to be more disabling than currently evaluated.  In 
fact, while the above-discussed evidence noted, in essence, 
the presence of pain, loss of gripping ability, decreased 
functionability, and arthritis, the evidence of record does 
not reveal that the veteran's left thumb is unfavorable 
ankylosed, which under the applicable rating criteria is 
required for a 20 percent disability evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5224.  See also 38 C.F.R. 
§ 4.71a, Note 3, under "Multiple Fingers."  In addition, as 
was noted on the above-discussed April 1999 VA examination 
report, the veteran was able to touch the palmar crease with 
his thumb and that his grip was excellent.  Such demonstrated 
range of motion of the left thumb essentially precludes a 
finding of unfavorable ankylosis.  The Board parenthetically 
notes that an amendment to 38 C.F.R. § 4.71a, effective 
August 26, 2002, which deals with ankylosis and limitation of 
motion of digits of the hands, and which changes the language 
from "median transverse fold of palm" to "proximal 
transverse crease of palm," does not benefit the veteran in 
his current claim before the Board in seeking a higher rating 
for his service-connected thumb disability.  Again, the 
veteran's left thumb is not shown to be ankylosed nor is it 
contended otherwise.  Also, while the veteran has asserted 
that the April 1999 examination concerning his left thumb was 
essentially insufficient for rating purposes, he did comment 
as part of a letter received by VA in June 2000 that his left 
thumb was not presently ankylosed.  Functional impairment due 
to pain and loss of motion is, to the extent demonstrated 
(i.e., complaints of poor gripping ability) is found to be 
contemplated by the 10 percent rating currently in effect. 

Review of the record shows that the RO has considered 
referral of the veteran's service-connected left thumb 
disability for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1).  See SOC dated in July 1999.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the Board is of the 
opinion, following its review of the complete evidentiary 
record, that the 10 percent schedular evaluation assigned in 
this case concerning the veteran's service-connected left 
thumb disability is not inadequate.  As the schedular 
criteria provide a potential basis to award increased 
compensation in this case for this disability, it does not 
appear that the veteran has an "exceptional or unusual" 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization for his left 
thumb disability over the years.  As such, this case does not 
involve an exceptional or unusual disability picture, with 
such factors as marked interference with employment-beyond 
that contemplated in the assigned evaluation, or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards; thus, 
referral of the case to appropriate VA officials, for 
consideration of an extraschedular rating, is not warranted. 
38 C.F.R. § 3.321(b)(1).

In considering the extent to which impairment has been shown, 
the Board has also considered the total history of the 
disability, and has been mindful of the doctrine of granting 
the veteran the benefit of any doubt which might exist 
concerning any matter pertinent to his claim.  In this case, 
regarding the severity of impairment, to include functional 
impairment (pain and loss of motion) due to his left thumb 
disability, the evidence is not found to be in equipoise so 
as to raise such a doubt.  38 U.S.C.A. § 5107.  Furthermore, 
the Board does not find that consideration of any of the 
other applicable provisions of Chapters 3 and 4, 38 C.F.R., 
as required by the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), provide a basis for granting an increased 
rating for the disability currently at issue.  


ORDER

A rating in excess of 10 percent for left thumb fracture 
residuals is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

